Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36, 37 rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter (data structures)  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim terms “database” (claim 36) and “anatomy generated by the method of claim 1” (claim 37) is inclusive of data structures.  The current claim(s) do not recite sufficient structural limitations to encompass only patent eligible subject matter because the broadest reasonable interpretation of database would include a data structure.  
Additional structural limitations such as a non-transitory computer readable medium storing a computer program or other computer readable media defined in such a way as to exclude signal transmission media would recite subject matter within one of the four statutory categories of invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 2, 12, 23, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prudent (US 2003/0184544) in view of Ersotelos, Building highly realistic facial modeling and animation: a survey

	
Claim 1
Prudent discloses a method for generating a new anatomy (¶ 82, 86: “This entire collection of tissue models defines the generic human model that is compiled into the relational musculo-skeleton database…The method is extended to collections of interchangeable body parts by applying the same modeling and compilation algorithms to libraries of new models”)

    PNG
    media_image1.png
    320
    573
    media_image1.png
    Greyscale
 

the method comprising using a processor to:
(a) obtain a skin (Prudent, ¶ 82, 86: “The final modeled layer that covers all of these tissues is the outer visible skin 623 of the human… The method is extended to collections of interchangeable body parts by applying the same modeling and compilation algorithms to libraries of new models”); 
(b) after obtaining the skin (Prudent, ¶ 82, 86: “Muscle 621 and connective tissue surfaces are modeled directly on top of the bone surfaces… The method is extended to collections of interchangeable body parts by applying the same modeling and compilation algorithms to libraries of new models”); and 
(c) after the fascia mesh is transferred, generate a fat displacement field defining fat of the new anatomy, wherein the displacement field comprises multi-dimensional displacement vectors and each of the displacement vectors (Prudent, ¶¶ 81, 83: “Fat tissue 622 is modeled directly on top of the muscle and connective tissue layers…Represent each surface in 2D u, v coordinates Find the index of the closest inferior surface to the current superior surface For all points on the superior surface, find closest point on inferior surface Calculate the 3D difference vector between these two points Store the offset vector in the relational database… For all points on inferior fat tissue surfaces, calculate their location using the stored offset vector from the muscle and connective tissue surfaces”)
Prudent does not explicitly disclose meshes or displacement vectors relat[ing] a vertex of the skin mesh to a corresponding vertex of the fascia mesh.  
	However, Ersotelos also discloses a method for generating a new anatomy (Ersotelos, 4.1.3 Biomechanical Skin Model: “To allow facial animation, the generic geometric model used by the algorithm consists of a number of different layers. More specifically, on top of the face model, five different layers are used, including the epidermis, dermis, sub-cutaneous connective tissue, fascia and the muscles”)

    PNG
    media_image2.png
    302
    612
    media_image2.png
    Greyscale

Ersotelos additionally discloses meshes: “To allow facial animation, the generic geometric model used by the algorithm consists of a number of different layers. More specifically, on top of the face model, five different layers are used, including the epidermis, dermis, sub-cutaneous connective tissue, fascia and the muscles. Each layer is described as a triangle deformable tissue, which is connected respectively with all the other layers – see Fig. 5. Such a skin tissue modeling is identified as “physically-based modeling of human facial tissue” (4.1.3 Biomechanical Skin Model) and displacement vectors relat[ing] a vertex of the skin mesh to a corresponding vertex of the fascia mesh (Springs being connection between the corresponding points on each layer)
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a mesh modeling and a displacement vector as claimed.  Prudent suggests use of meshing (See ¶96) and meshing is well known (“The basic way to represent the shape of a face is to use a triangle mesh” Ersotelos, 3. Face Modeling).  Application of displacements to a template is a common approach to generating a face or body animation (“These techniques can be divided into two categories: • Generic model individualization, which 
Claim 2
Prudent does not explicitly disclose, but suggests wherein obtaining the skin mesh of the new anatomy that is in correspondence with the skin mesh of the template anatomy comprises using the processor to perform mesh registration of the skin mesh of the new anatomy to the skin mesh of the template anatomy (Prudent, ¶ 96: “For example, at high display resolutions, a denser mesh will yield better results, so for up-close facial shots a skin model with dense facial features but sparse lower body features will work best. For this reason, the computer system preferably comes equipped with a skin model library for a variety of purposes.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to register different meshes to the underlying model.  The motivation being to change resolution as needed. 

Claim 12
The cited prior art further discloses further comprising after the processor transfers the fascia mesh and generates the fat displacement field, using the processor to parameterize the new anatomy relative to additional anatomies, wherein each of the additional anatomies comprises a skin mesh and a fascia mesh in correspondence with the skin mesh and fascia mesh, respectively, of the new anatomy (Prudent, ¶¶ 18, 90: “specifying a plurality of trait parameters each modifying one of the components of the generic musculo-skeleton model and 
Claim 23
The cited prior art further discloses scanning an exterior of a human or animal to generate the skin mesh of at least one of the template anatomy and the new anatomy (Prudent, ¶5: “One variation of the empty shell modeling technique is to use three dimensional scanning devices to obtain the geometry from a real actor”; Ersotelos, Section 3: “With the advance of data capturing hardware, many 3D face models have been created via using 3D laser scanner.”)
Claim 36
	Prudent discloses a database storing anatomies (¶ 82, 86: “This entire collection of tissue models defines the generic human model that is compiled into the relational musculo-skeleton database…The method is extended to collections of interchangeable body parts by applying the same modeling and compilation algorithms to libraries of new models”)

    PNG
    media_image1.png
    320
    573
    media_image1.png
    Greyscale
 
wherein each of the anatomies comprises:
(a) a skin (Prudent, ¶ 82: “The final modeled layer that covers all of these tissues is the outer visible skin 623 of the human”); 
(b) a fascia (Prudent, ¶ 82: “Muscle 621 and connective tissue surfaces are modeled directly on top of the bone surfaces”); and
(c) a fat displacement field comprising multi-dimensional displacement vectors, wherein each of the displacement vectors (Prudent, ¶¶ 81, 83: “Fat tissue 622 is modeled directly on top of the muscle and connective tissue layers…Represent each surface in 2D u, v coordinates Find the index of the closest inferior surface to the current superior surface For all points on the superior surface, find closest point on inferior surface Calculate the 3D difference vector between these two points Store the offset vector in the relational database… For all points on inferior fat tissue 
	Prudent does not explicitly disclose meshes or displacement vectors relat[ing] a vertex of the skin mesh to a corresponding vertex of the fascia mesh.  
	However, Ersotelos also discloses a database storing anatomies (Ersotelos, 4.1.3 Biomechanical Skin Model: “To allow facial animation, the generic geometric model used by the algorithm consists of a number of different layers. More specifically, on top of the face model, five different layers are used, including the epidermis, dermis, sub-cutaneous connective tissue, fascia and the muscles”)

    PNG
    media_image2.png
    302
    612
    media_image2.png
    Greyscale

Ersotelos additionally discloses meshes: “To allow facial animation, the generic geometric model used by the algorithm consists of a number of different layers. More specifically, on top of the face model, five different layers are used, including the epidermis, dermis, sub-cutaneous connective tissue, fascia and the muscles. Each layer is described as a triangle deformable tissue, which is connected respectively with all the other layers – see Fig. 5. Such a skin tissue modeling displacement vectors relat[ing] a vertex of the skin mesh to a corresponding vertex of the fascia mesh (Springs being connection between the corresponding points on each layer)
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use a mesh modeling and a displacement vector as claimed.  Prudent suggests use of meshing (See ¶96) and meshing is well known (“The basic way to represent the shape of a face is to use a triangle mesh” Ersotelos, 3. Face Modeling).  Application of displacements to a template is a common approach to generating a face or body animation (“These techniques can be divided into two categories: • Generic model individualization, which is based on the idea of creating a face model for a specific subject by carrying out feature-based deformation to a generic model – more details are given in Sect. 3.1. • Example-based face modeling”)
Claim 37
	The same teachings and rationales in claim 1 are applicable to claim 37
Claim 38
	The same teachings and rationales in claim 1 are applicable to claim 38
Claim 39
The same teachings and rationales in claim 1 are applicable to claim 39

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prudent (US 2003/0184544) in view of Ersotelos, Building highly realistic facial modeling and animation: a survey  and Tamersoy (US Patent 9,898,858)
The cited prior art does not explicitly disclose, but Tamersoy discloses further comprising scanning an interior of a human or animal to generate the fascia mesh of the template anatomy (“The template mesh may be annotated. For example, CT or other medical imaging is performed differently for patients with different poses and/or shapes. These differences are defined by the annotations or linked to the human body representation. By fitting to the patient, the medical imaging may be automated and/or account for the different imaging settings. The deformed template mesh defines the rules or settings based on the deformation. Other applications may benefit, such as motion capture, video generation, computer vision, computer graphics, or human-computer interaction.”)
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use interior scanning.  The motivation would have been to more accurately model internal tissues. 

	Allowable Subject Matter
Claim(s) 3-11, 13-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611